Case 2:18-cv-06859-VBF-MAA Document 49 Filed 09/30/20 Page 1 of 2 Page ID #:691



   1
   2
   3
   4
   5
   6
   7
   8                         UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10
  11   SCOTT ROBERT ATKINSON,                     Case No. 2:18-cv-06859-VBF (MAA)
  12                        Plaintiff,
  13                                              ORDER ACCEPTING FINDINGS
              v.
                                                  AND RECOMMENDATIONS OF
  14
                                                  UNITED STATES MAGISTRATE
       AUGUSTINE KEHINDE,
  15                                              JUDGE
  16                        Defendant.
  17
  18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Third Amended
  19   Complaint (ECF No. 38), Defendant’s Motion to Dismiss the Third Amended
  20   Complaint (ECF No. 39), the other records on file herein, and the Report and
  21   Recommendation of United States Magistrate Judge (ECF No. 48). The time for
  22   filing objections has expired and no objections have been made. The Court concurs
  23   with and accepts the findings and conclusions of the Magistrate Judge.
  24         IT THEREFORE IS ORDERED that:
  25               1. The Report and Recommendation of United States Magistrate Judge is
  26                  ACCEPTED;
  27               2. Defendant’s Motion to Dismiss the Third Amended Complaint is
  28                  GRANTED;
Case 2:18-cv-06859-VBF-MAA Document 49 Filed 09/30/20 Page 2 of 2 Page ID #:692



   1           3. The Third Amended Complaint is DISMISSED; and
   2           4. Judgment shall be ENTERED dismissing the entire action without
   3              prejudice.
   4
   5
   6   DATED: September 30, 2020
                                              VALERIE BAKER FAIRBANK
   7                                        UNITED STATES DISTRICT JUDGE
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                            2
